Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/22/2022 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 26:
Index (i) line 1, “comprising one or more of pre-defined” has been changed to --comprising one or more pre-defined--.
Index (iii) line 1, “of the said system inputs” has been changed to --of said system inputs--.
Index (ii) line 3, “attribute” has been changed to --attribute;--.
Index (v) line 1, “algorithm.” has been changed to --algorithm,--.
Index (v) line 5, “hidden nodes,” has been changed to --hidden nodes, and--.
Index (v) line 7, “the said algorithm” has been changed to --said algorithm--.
Index (v) line 7, “outcome;” has been changed to --outcome; and--.
Index (v) lines 9-11, “weights for said input nodes; weights for said attributes; weights for the said hidden nodes; weights for said output nodes; selection of the said pre-defined possible outcomes” has been changed to --weights for said input nodes, weights for said attributes, weight for said hidden nodes, weights for said output nodes, and selection of said pre-defined possible outcomes--.

Claim 48:
Line 1, “claim 26, configured” has been changed to --claim 26 configured--.
Index (c) line 2, “priorities, determining” has been changed to --priorities, and determining--.
Index (d) lines 1-2, “Structure “EDS”, residing in system database, to retrieve” has been changed to --Structure (EDS) residing in a system database to retrieve--.
Index (e) line 1, “allocated to each of session training goals” has been changed to --allocated to a session training goal--.
Index (g) line 2, “complete” has been changed to --completing--.
Index (h) line 2, “goals” has been changed to --goal--.
Index (h) line 2, “repeat” has been changed to --repeating--.
Last line, index “h” has been changed to index --j--.

Response to Amendment
Applicant’s amendments to the claims in the response filed on 8/22/2022, in combination with the examiner’s amendment above, have overcome the following:
The claim objection to claims 31 and 47-48;
The 35 U.S.C. 112(b) rejection of claims 47-48; and
The 35 U.S.C. 103 rejection of claims 26-32 and 35-46 as being unpatentable over US 2016/0121165 (Foley et al.) in view of US 2017/0263147 (King et al.).
No outstanding objections/rejections remain.

Allowable Subject Matter
Claims 26-32, 35-46, and 48 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is the combination of US 2016/0121165 (Foley et al.) in view of US 2017/0263147 (King et al.).
Regarding claim 26, Foley discloses a system for enhancing training of a person (local system 100 having at least one stationary bike connected to a digital communication network - abstract, FIGS. 1-4, para 0061), for use with a training environment that comprises a first physical exercise equipment (stationary bike 102 - para 0035, FIGS. 1-4) that is controllable or configurable to be in one of multiple training difficulty levels (user may adjust the resistance adjustment knob 124 to adjust the difficulty level - para 0036; system may allow the instructor to remotely adjust bike settings, i.e. resistance setting, for individual users - para 0074), and for use with a database that comprises multiples training activities (networked exercise system includes various databases for storage of user information, system information, performance information, archived content, etc. - para 0068), wherein at least one training activity in the database comprises an identifier of the first physical exercise equipment, a training difficulty level of the first physical exercise equipment, and a respective attribute (system may include a unique identifier on each bike to allow the system or user to track metrics on bike, such as performance metrics, which include distance, speed, resistance, power, total work, pedal cadence, heart rate, respiration, hydration, calorie burn, and/or any custom performance scores that may be developed - paras 0040,0085), the system comprising first and second computing devices that communicates over a network (local system 100, which can be interpreted as including the first computing device, is in communication with the networked backend servers, which can be interpreted as the second computing device(s) - para 0068), 
the first computing device comprising: 
an input component for obtaining a first attribute from the person (user input device such as touchscreen, mouse, or other device allows the user to access user information - paras 0044-0048); 
a plurality of sensors for capturing physiological data of the person (stationary bike 102 may be equipped with various sensors that can measure a range of performance metrics from the rider - para 0039); and 
a display component for visualizing a training program to the person (display screen 104 can provide a home screen with direct links to information such as scheduled classes 202, archived classes 204, a leaderboard 206, instructors 208, and/or profile and account information 210 - paras 0041,0048, FIG. 5), Page 4 of 14USSN: 15/594,562 Docket: FLMO 0400NP 
wherein the first computing device is configured to send, to the second computing device over the network, the first attribute and the physiological data (users own information, including sensor data, performance metrics, and personal information can be transmitted for storage and management by a remote system and shared with other users; users may also elect to disclose their presence on the system to other users - para 0075), and to receive and display by the display component, from the second computing device over the network, the training program (live and archived exercise classes can be displayed on the display screen 104 - para 0051, FIGS. 8-10),
wherein the [second] computing device is configured to: 
receive from the first computing device over the network the first attribute and the physiological data (users own information, including sensor data, performance metrics, and personal information can be transmitted for storage and management by a remote system and shared with other users; users may also elect to disclose their presence on the system to other users - para 0075); and 
wherein the training program comprises multiple training activities from the database (archived content is stored in the database and can be accessed by the user interface - paras 0046,0068; archived content can include a plurality of archived exercise classes - para 0050).
Foley teaches the invention as substantially claimed, see above. However, Foley does not explicitly disclose the second computing device comprising a memory for storing the database and a processor for executing an algorithm, wherein the second computing device is configured to: execute, by the processor, the algorithm for generating the training program on the database based on the first attribute and the physiological data, wherein the algorithm is based on, or uses, a Machine Learning (ML) algorithm that is trained to optimize a training program according to a criterion.
King teaches an analogous system for enhancing training of a person (abstract) having a second computing device comprising a memory for storing the database and a processor for executing an algorithm (personalized workout video creation servers 108 includes electronic storage 115 and one or more processors 112 - para 0039 (para [0028] of U.S. Provisional Patent Application 62/305,062); the electronic storage 115 may be configured to store workout video blocks, information related to users, information received from sensors 104, information received from external resources 106, or other information received from within or outside computing environment 100 - para 0040 (para [0029] of U.S. Provisional Patent Application 62/305,062), FIG. 1; processors 112 may be configured by machine-readable instructions to execute one or more computer program components including one or more of an access component 120, a user profile component 124, a selection component 130, a communication component 140, a feedback component 150, a tagging component 160, an organization component 170, or other components - para 0042 (para [0031] of U.S. Provisional Patent Application 62/305,062), FIG. 1), wherein the second computing device is configured to: execute, by the processor, the algorithm for generating the training program on the database based on the first attribute and the physiological data, wherein the algorithm is based on, or uses, a Machine Learning (ML) algorithm that is trained to optimize a training program according to a criterion (personalized workout video creation servers 108 dynamically creates the user’s workout by first accessing their profile and the profile attributes, including information such as time since last workout and external data from sensors - para 0101 (para [0064] of U.S. Provisional Patent Application 62/305,062), FIG. 8; the user’s workout can be created according to a supervised machine learning model, such as the decision tree learning model shown in FIG. 8 - para 0101 (para [0064] of U.S. Provisional Patent Application 62/305,062)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Foley’s system with the personalized workout video creation servers as taught by King in order to provide individualized workout videos based on user feedback during a workout (King: para 0013 (para [0005] of U.S. Provisional Patent Application 62/305,062)).
However, Foley and King fail to disclose wherein said algorithm uses: i. algorithm output comprising one or more pre-defined possible outcomes, wherein each outcome can be one of: selecting a rule set from a collection of rule sets, selecting a training routine from a collection of training routines, selecting a combination of training routines from a collection of possible combinations, selecting a session total time from a collection, selecting a session time division from a collection, selecting a session training goals priorities from a collection, and selecting the number of training routines in the session from a collection; ii. a set of pre-defined attributes or input nodes that can be one of: system inputs, one or more training measures, and user data and training environment data; iii. inputs or measurements that can be one or more of the said system inputs, wherein at least one of said one or more of the system inputs can activate at least one of said input nodes or be classified by at least one attribute iv. a measure of success and/or an error function and/or a cost function that can grade and/or determine success of the Machine Learning algorithm in selecting said one or more pre-defined possible outcomes; v. a training phase for said algorithm; wherein said algorithm combines more than one of: said input nodes, possible hidden nodes connecting input nodes to output nodes or to additional hidden nodes, Page 5 of 20USSN: 15/594,562Docket: FLMO 0400NPand dependent probabilities of possible outcomes on said attributes; wherein based on this combination, said algorithm selects the outcome; and wherein at least one of the following is optimized during the training phase: weights for said input nodes, weights for said attributes, weights for the said hidden nodes, weights for said output nodes, and selection of the said pre-defined possible outcomes.
There is no teaching, suggestion, or modification in any of the prior art of record that would have made it obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Foley’s invention to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661. The examiner can normally be reached Monday-Friday 11am-7pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Joshua Lee/Primary Examiner, Art Unit 3784